Washington Mut. Mtge. Sec. Corp. v Jackson (2017 NY Slip Op 01991)





Washington Mut. Mtge. Sec. Corp. v Jackson


2017 NY Slip Op 01991


Decided on March 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Webber, Gesmer, JJ.


3442 110621/07

[*1]Washington Mutual Mortgage Securities Corp., Plaintiff-Appellant,
vVincent Jackson, also known as Vincent R. Jackson, etc., Defendant-Respondent, Criminal Court of the City of New York, et al., Defendants.


Hogan Lovells US LLP, New York (Christian Fletcher of counsel), for appellant.
Greenberg & Wilner, LLP, New York (Julian K. White of counsel), for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 21, 2016, which, to the extent appealed from, denied plaintiff's motion for leave to renew defendant Vincent Jackson's prior motion to vacate the default judgment against him, or, alternatively, for vacatur of three of the court's prior orders, which, among other things, vacated the default judgment, granted a traverse hearing, and dismissed the case, unanimously affirmed, with costs.
The motion court properly denied the motion for leave to renew, because plaintiff failed to offer new facts that would change the court's prior determination (CPLR 2221[e][2]). Nor was vacatur of the court's prior orders warranted under CPLR 5015(a).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2017
CLERK